Eussell, Chief Justice.
The Supreme Court of the United States having reversed the decision and judgment of this cojirt (Harrison v. Hartford Steam Boiler Inspection & Insurance Co., 183 Ga. 1, 187 S. E. 648;
U. S. ), it is hereby ordered that the judgment of the Supreme Court of the United States be made the judgment of this court; and in consequence the judgment of the superior court of Fulton County is affirmed.

Judgment affirmed.


All the Justices concur except Beck,- P. J., absent because of illness.